Name: COMMISSION REGULATION (EC) No 1608/96 of 7 August 1996 determining the extent to which applications lodged in July 1996 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: animal product;  trade;  EU finance;  food technology;  international trade;  foodstuff
 Date Published: nan

 8 . 8 . 96 EN Official Journal of the European Communities No L 198/27 COMMISSION REGULATION (EC) No 1608/96 of 7 August 1996 determining the extent to which applications lodged in July 1996 for import rights in respect of frozen beef intended for processing may be accepted HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1382/96 of 17 July 1996 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 1996  30 June 1997) ('), and in particular the second subparagraph of Article 3 (3) thereof, Whereas Article 1 (2) of Regulation (EC) No 1382/96 fixes the quantities of frozen beef intended for processing which may be imported under special terms in 1996/97; Whereas Article 3 (3) of Regulation (EC) No 1382/96 lays down that the quantities applied for may be reduced; whereas the applications lodged relate to total quantities which exceed the quantities available; whereas, under these circumstances and taking care to ensure an equit ­ able distribution of the available quantities, it is appro ­ priate to reduce proportionally the quantities applied for, Article 1 Every application for import rights lodged in accordance with Regulation (EC) No 1382/96 for the period 1 July 1996 to 30 June 1997 shall be granted to the following extent, expressed as bone-in beef: (a) 0,5296 % of the quantity requested for beef imports intended for the manufacture of 'preserves' as defined by Article 1 (2) (a) of Regulation (EC) No 1382/96; (b) 50,0000 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 1 (2) (b) of Regulation (EC) No 1382/96. Article 2 This Regulation shall enter into force on 8 August 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1996 . For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 179, 18 . 7. 1996, p. 12.